DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the invention is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Objections
Claims 1-5, 7 and 8 are objected to because of the following informalities:  Claims 1-5, 7 and 8 should recite “isolated cell or cell line”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. Patent Application No. 2010/0233703; published September 16, 2010) has been withdrawn in view of applicant’s amendments to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1, from which claim 3 depends, states that the one or more genes are selected from COQ9, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD51AP1, STRADA, SVOPL and ZFYVE9.  Claim 3 recites genes that were deleted by applicant from claim 1.  It is suggested that applicant amend claim 3 to recite “and further comprises decreased expression of” prior to BTN2A1.
Claim 4, which has been amended to depend from claim 3 and ultimately depends from claim 1, recites that the cell has decreased expression of PLA2G1B and EMX2.  EMX2 was deleted from claim 1.

Claim 8, which ultimately depends from claim 1, recites that the genes with decreased expression include BTN2A1, CNTD2, EP300 and ZNF205, which were all deleted by applicant from claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2 and 7 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpilow et al. (WO 2014/123967; published August 14, 2014).
	The claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD51AP1, STRADA, SVOPL and ZFYVE9.
	Karpilow et al. teaches engineered cells that have decreased expression of a coding region selected from ZNF205, CNTD2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, BTN2A1, GLXP3, GCGR, and EP300. In one embodiment, cells of the engineered cell line have decreased expression by at least 5% compared to the control cell line (see page 2, lines 26-31).  Regarding the reduction of gene expression for ZNF205, CNTD2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, BTN2A1, GLXP3, GCGR, and EP300, Karpilow et al. teaches that “[i]n one embodiment, the cells include a mutation in the coding region or in a regulatory region operably linked to the coding region. In one embodiment, the cells include an exogenous polynucleotide that decreases the expression of the coding region. The exogenous polynucleotide may be an RNA polynucleotide, such as a siRNA, a shRNA, or an antisense polynucleotide. In one embodiment, the cells include an edited genome that results in the decreased expression” (see page 3, lines 2-7).  Karpilow et al. further teaches that the engineered cell line 
	Accordingly, Karpilow et al. anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karpilow et al. (WO 2014/123967; published August 14, 2014) as applied to claims 1-2 and 7 above.
	Claim 8 is interpreted as being directed to the cell or cell line of claim 1 where the cell a Vero cell and the Vero cell comprises decreased expression of GCGR or PYCR1.
	The teachings of Karpilow et al. are outlined above and incorporated herein.  Karpilow et al. does not teach a Vero cell where GCGR or PYCR1 have reduced expression.  However, given the teachings of Karpilow et al. above, it would be obvious for one of ordinary skill in the art to use any cell type disclosed by Karpilow et al. (e.g., Vero) and use any of the methods taught by Karpilow et al. for reducing gene expression (see page 3, lines 2-7) to reduce the expression of any one of ZNF205, CNTD2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, BTN2A1, GLXP3, GCGR, and EP300 in said cell. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 12-16 and 21-23 of U.S. Patent No. 10137188. 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, GCGR, NAT9, 
The patented claims are directed to an engineered cell line, wherein cells of the engineered cell line comprise decreased endogenous expression of at least one coding region selected from Table I compared to a control cell line, wherein the at least one coding region is selected from ZNF205, CNTD2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, BTN2A1, GLRXL, GCGR, or EP300, and wherein the cells comprise an edited genome that results in decreased endogenous expression of the coding region, wherein the edited genome comprises a mutation of the genomic DNA of the engineered cell compared to a control cell line.  Because the patented cell meet the structural requirements of the instant claims, the patented cells will have reduced expression by at least 15% relative to a control.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of copending Application No. 16/761009 (reference application). 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising BTN2A1, CNTD2, COQ9, 
The co-pending claims are directed to a cell comprising reduced expression of at least one gene selected ZNF205, NEU2, NAT9, SVOPL, COQ9, BTN2A1, PYCR1, EP300, SEC61G, NDUFA9, RAD51AP1, COX20, MAPK6, WDR62, LRGUK, CDK6, KIAA1683, CRISP3, GRPR, DPH7, GEMIN8, KIAA1407, RFXAP, SMARRCA4, CCDC147, AACS, CDK9, C7ORF26, ZDHHC14, RNUT1, GAB1, EMC3, FAM96A, FAM36A, LOC55831, LOC136306, DEFB126, MGC955, EPHX2, SRGAP1, PPP5C, MET, SELM, TSPYL2, TSARG6, NDUFB2, PLAU, FLJ36888, ADORA2B, FLJ22875, HMMR, NRK, LRIT3, FLJ44691, GPR154, ZGPAT, DRD1, FLJ27505, EDG5, SNRNP40, HPRP8BP, GPA33, JDP2, FLJ20010, FOXJ1, SCT, CHD1L, SULT1C1, STN2, MRS2L, RAD51AP1, DPH7, CLPP, ZNF37, AP3B2, DEGS2, PIR, D2LIC, CNTF, PAM, MYH9, PRPF4, SLC4A11, LRRCC1, FZD9, GPR43, LTF, ARIH1, PIK3R3, PTGFRN, HSPA5BP1, ZDHHC16, KIAA1764, C19ORF14, FLNA, FLJ32786, DKFZP434K046, C9ORF112, and/or PIR51.  Because the co-pending cells meet the structural requirements of the instant claims, the co-pending cells will have reduced expression by at least 15% relative to a control.
Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648